Perkins, J.
Suit before a justice of the peace upon a promissory note. The' suit was by the payee against the maker. The note was filed as the cause of action.
It constituted a sufficient complaint.
On appeal, in the Circuit Court, there was judgment for the plaintiff.
It appears by a bill of exceptions that the defendant asked the Court to make a statement of the facts in the case, and its conclusions of law thereon, “ and to make it a *347part of the record in this case.” Here the bill closes, and we are not informed why such a statement is not in the record. The bill does not allege that the Court refused to make it, nor was any exception taken. We must conclude that a compliance with the request was waived by the party, or that, if complied with, the appellant has not seen fit to have the statement copied into this record.
L. Chamberlin, for the appellant.
H. P. Biddle, for the appellee.
Per Cwiam. — The judgment is affirmed, with 10 per cent, damages and costs.